Citation Nr: 1547839	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-03 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, including coronary artery disease.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for diffuse idiopathic skeletal hyperostosis (DISH), previously described as unspecified immune system disorder.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for rheumatoid arthritis.

6.  Entitlement to service connection for gout.

7.  Entitlement to service connection for a neck disability.

8.  Entitlement to service connection for a low back disability.

9.  Entitlement to service connection for a bilateral hip disability.

10.  Entitlement to service connection for a bilateral knee disability.

11.  Entitlement to service connection for iritis.

12.  Entitlement to service connection for allergies.

13.  Entitlement to service connection for nephrolithiasis, previously described as bladder stones and blood in urine.

14.  Entitlement to service connection for erectile dysfunction.

15.  Entitlement to service connection for a lip rash.

16.  Entitlement to service connection for jungle rot.

17.  Entitlement to service connection for right and left first toes.

18.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

19.  Entitlement to service connection for radiculopathy of the bilateral lower extremities.

20.  Entitlement to service connection for hearing loss.

21.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran and his wife met with the undersigned Veterans Law Judge in August 2015 for a personal hearing.  

The issue of entitlement to service connection for sleep apnea is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was likely exposed to herbicides while serving in the Korean DMZ, and his diabetes and ischemic heart disease (IHD) are presumed to be related to such exposure.

2.  DISH has been attributed to both herbicide exposure and his diabetes.
3.  During his August 2015 personal hearing, the Veteran withdrew all pending appeals except for his claims for entitlement to service connection for IHD, diabetes, DISH, and sleep apnea.  Since then, a transcript of the hearing has been obtained, which shows his name, claim number, and intent to withdraw these remaining claims.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes, ischemic heart disease, and diffuse idiopathic skeletal hyperostosis are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e), 3.310 (2015).

2.  The criteria are met for withdrawal of his appeals for service connection for rheumatoid arthritis, gout, a neck disability, a low back disability, bilateral hip disability, bilateral knee disability, iritis, allergies, nephrolithiasis, erectile dysfunction, a lip rash, jungle rot, disability of the right and left first toes, bilateral upper extremity peripheral neuropathy, radiculopathy of the bilateral lower extremities, hearing loss and, for entitlement to a TDIU.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2015). 

The Veteran alleges that his diabetes and ischemic heart disease (IHD) resulted from herbicide exposure in service.  These disabilities are listed among the conditions presumed to be service connected in veterans that have been exposed to certain herbicidal agents.  Veterans who served in certain military units along the Korean demilitarized zone (DMZ) in areas that are known to have been treated with herbicides between April 1968 and August 1971 are presumed to have been exposed to these certain herbicidal agents.  38 C.F.R. §§  3.307(a)(6)(iv).

His personnel records reveal he was a member of Company B, 3rd Battalion, 32nd infantry, 7th infantry division and that he was in Korea, at Camp Casey, from January 1967 to February 1968.  

The M21-1MR claims processing manual notes that members of this unit are presumed to have been exposed to herbicides if they were in Korea between April 1968 and August 1971.  See M21-1, Part IV.ii.1.H.4.  

The RO determined that the Veteran had not supplied enough information to take to the JSRRC (the Joint Services Records Research Center) for a determination on his herbicide exposure.  

The Veteran alleges that he was exposed to herbicides while working in the DMZ in October 1967.  He asserts he was working with his unit building bunkers and witnessed Korean soldiers spraying something.  He said he asked one of the soldiers what it was and was informed that it was a weed killer.  He asserts that the weed killer was Agent Orange or one of the herbicides that are contained in section 3.307(a)(6)(iv).

The record contains a report regarding the Vegetation Control Program CY 1968, which indicates that Monuron Telvar, a commercial weed killer (2,4,D), was tested for approximately 10 days in October 1967 along fences in an area of the demilitarized zone (DMZ).  The results of these tests led to the more widespread use of herbicides starting in April 1968.

The record also contains an April 2004 letter from the Units Records Research Center at the Department of the Army.  The letter confirms that unspecified chemical herbicides were used along the southern boundary of the DMZ during the a period of time between 1967 and 1968 by the Republic of Korea Armed Forces as part of counter infiltration operations.  It also confirmed that the 2nd and 7th infantries rotated between Camp Casey and the DMZ during that time frame.

The Veteran's buddy, J.W.W., submitted a statement indicating that he served in the 7th infantry with the Veteran.  He said he also observed Korean soldiers spraying the weeds and plants along fence lines while working with the Veteran in the DMZ in October 1967.  

Based on this body of evidence, the Board finds it likely that he was exposed to herbicides while serving in Korea.  The herbicides listed in 38 C.F.R. § 3.307(a)(6) include (2,4-D), which is the defoliant sprayed in October 1967, according to the CY 1968 report.  The only evidence tending to weigh against the Veteran's claim is a chart listing sites where herbicides were tested and stored, other than in Vietnam, that does not include any locations in Korea prior to July 1968.  This is contradicted by the other evidence; therefore, the Board is conceding that he was exposed to the particular herbicides that are contemplated by section 3.307(a)(6) while serving in Korea.

As herbicide exposure is conceded, service connection for diabetes and IHD is presumed.

In regard to DISH, the Veteran's private physician has attributed it to herbicide exposure.  He also indicates that diabetes has contributed in the development of DISH.  Accordingly, service connection is also warranted for DISH.  38 C.F.R. §§ 3.303, 3.310 (2015). 

Withdrawal of Appeals

During the Veteran's August 2015 personal hearing, he and his representative let it be known that he was withdrawing all of his appeals except for his claims of entitlement to IHD, diabetes, DISH, and sleep apnea.  The hearing has since been transcribed.  Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the claimant, the applicable claim number, and a statement that the appeal is being withdrawn, and it must also be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The transcript of the Veteran's hearing testimony lists his name and claim number, and clearly expresses his intent to withdraw these appeals of entitlement to service connection for rheumatoid arthritis, gout, a neck disability, a low back disability, bilateral hip disability, bilateral knee disability, iritis, allergies, nephrolithiasis, erectile dysfunction, a lip rash, jungle rot, disability of the right and left first toes, bilateral upper extremity peripheral neuropathy, radiculopathy of the bilateral lower extremities, hearing loss and, for entitlement to a TDIU.  

As the Board had not yet issued a decision concerning these claims upon receipt of the transcript, the criteria are met for withdrawal of these appeals.  See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  
38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning these claims is unwarranted, and the appeal of these claim is dismissed.  Id. 


ORDER

Service connection is granted for diabetes, ischemic heart disease, and diffuse idiopathic skeletal hyperostosis. 

The claims of entitlement to service connection for rheumatoid arthritis, gout, a neck disability, a low back disability, bilateral hip disability, bilateral knee disability, iritis, allergies, nephrolithiasis, erectile dysfunction, a lip rash, jungle rot, disability of the right and left first toes, bilateral upper extremity peripheral neuropathy, radiculopathy of the bilateral lower extremities, and hearing loss, and the claim of entitlement to a TDIU, are dismissed.


REMAND

The Veteran must be afforded a VA examination for a determination as to whether sleep apnea is related to service.  He has alleged that it is related to his other service connected disabilities, particularly PTSD, diabetes, IHD, and DISH.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his sleep apnea, and make arrangements to obtain all records not already associated with the claims file.  Also ensure a complete record of VA treatment is associated with the claims file.

2.  After receipt of all records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that sleep apnea is related to service, either by being directly caused by an incident in service or incepting during service, or secondarily caused or aggravated by PTSD, diabetes, IHD, or DISH (diffuse idiopathic skeletal hyperostosis).

The Veteran alleges that his sleep apnea is secondary to his other service connected disabilities.  The examiner is asked to review the claims file and medical evidence, and to conduct a complete examination.  The examiner is asked to elicit from the Veteran his thoughts on the relationship between his sleep apnea and his other service-connected disabilities.  

After a complete examination, with all necessary diagnostic testing and searches of the medical literature, the examiner is asked to provide opinions regarding the relationship of sleep apnea to each of his service-connected disabilities.  Did any of them cause or aggravate (that is, cause a permanent increase in severity beyond the normal progression of the disease) sleep apnea?  The examiner is also asked to comment on any other theories posited by the Veteran at the examination.  A complete rationale that cites to evidence in the record or medically accepted knowledge is requested for all rendered opinions.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


